DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) a method for assisting a safe.  The abstract idea essentially directed to determining an intent of a passenger to exit from the vehicle. This judicial exception is not integrated into a practical application because each of the claim limitations are part of the mental process performed in the human mind including sensing a surrounding situation around the vehicle, determining an intent of a passenger to exit from the vehicle and performing a step-by-step notification. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite a computer (processor, memory) to aid in performing the mental process. There are no additional elements to provide a practical applications of the abstract idea, such as displaying a notification to a passenger for exit from the vehicle as well as sensing a surrounding situation around the vehicle is based on sensing module which is based on different sensors (see at figure.1 element 300 is a display, element 400 is a door lamp, element 500 is a speaker). The dependent claims 17 thru 20 do not recite additional structure, elements or a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augst (US20110175752A1), and further in view of Kothari (US20170218678A1).
	Claim.1 Augst discloses a device for assisting a safe exit from a vehicle (see at least abstract, for informing an occupant of a vehicle of surroundings of the vehicle), the device comprising: a processor configured for determining a surrounding situation around the vehicle (see at least fig.1-2, 7, 10, abstract, a vehicle surrounding of the vehicle are provided, p67-68).
Augst does not discloses an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and storage configured for receiving, from the processor, and storing information about the surrounding situation and a determination result of the intent of the passenger to exit from the vehicle.

It would have been obvious to modify Augst to include an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and storage configured for receiving, from the processor, and storing information about the surrounding situation and a determination result of the intent of the passenger to exit from the vehicle by Kothari in order to detect 
Claim.2 Augst discloses wherein the processor performs a primary notification when an external object approaching from a rear lateral side of the vehicle is detected (see at least fig.1-3,10 abstract, informing an occupant of a vehicle of surrounding of the vehicle are provided, displayed on  display unit in the interior of the vehicle,p15, p66, p100).
Claim.3 Augst discloses wherein the processor displays a notification message or a notification image on a display or turns on a door lamp for the primary notification (see at least fig.1-3,10 abstract, informing an occupant of a vehicle of surrounding of the vehicle are provided, displayed on  display unit in the interior of the vehicle,p15, p66, p100).
Claim.4 Augst does not discloses wherein the processor performs the primary notification when the external object approaches a rear-side of a seat occupied by the passenger is detected.
However, Kothari discloses wherein the processor performs the primary notification when the external object approaches a rear-side of a seat occupied by the passenger is detected (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors, or its users, p10, notify the vehicle users using an indicator on the vehicle door and/or an existing notification systems in the vehicle that the vehicle door has been restricted from opening further due to the potential of an accident such as indicator can also be located at one or multiple other locations in the vehicle, as long as the vehicle occupant can view that alert indicator, p12, p42, p57, p8, if the user has indicated their intent to open the door (for example: hold the vehicle door handle, unbuckle the seat belt, turn off the vehicle ignition, press the button or switch to open the door, voice request to open the vehicle door, mobile app request  to open the vehicle door, preset stand-alone action of user that demonstrates an intent of operation the 
It would have been obvious to modify Augst to include wherein the processor performs the primary notification when the external object approaches a rear-side of a seat occupied by the passenger is detected by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.5 Augst does not discloses wherein the processor determines that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which the external object is drawing closer to; a case when a hand of the passenger touches a door handle; and a case when the hand of the passenger is approaching the door handle.
However, Kothari discloses wherein the processor determines that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which the external object is drawing closer to; a case when a hand of the passenger touches a door handle; and a case when the hand of the passenger is approaching the door handle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving 
It would have been obvious to modify Augst to include wherein the processor determines that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which the external object is drawing closer to; a case when a hand of the passenger touches a door handle; and a case when the hand of the passenger is approaching the door handle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.6 Augst does not discloses wherein the processor performs a secondary notification when it is determined that the passenger has the intent to exit from the vehicle.

It would have been obvious to modify Augst to include wherein the processor performs a secondary notification when it is determined that the passenger has the intent to exit from the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.7 Augst does not discloses wherein, in the performing of the secondary notification, the processor performs a door lock control together.
However, Kothari discloses wherein, in the performing of the secondary notification, the processor performs a door lock control together (see at least p101, once the user intent of opening the vehicle door is identified, the proactive vehicle door system will take one or more of the following actions comprising of either restricting or blocking the vehicle door from opening, allowing the door to partially open, locking the door, alerting the occupants of the vehicle of any potential hazards, alerting the external users or other self-driving vehicles that the vehicle’s door is about to open, etc.).
It would have been obvious to modify Augst to include wherein, in the performing of the secondary notification, the processor performs a door lock control together by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).


However, Kothari discloses wherein the processor performs at least one of a seat vibration, a door handle vibration, a sound warning, and a rendering of a door lamp in different colors for the secondary notification (see at least p101, once the user intent of opening the vehicle door is identified, the proactive vehicle door system will take one or more of the following actions comprising of either restricting or blocking the vehicle door from opening, allowing the door to partially open, locking the door, alerting the occupants of the vehicle of any potential hazards, alerting the external users or other self-driving vehicles that the vehicle’s door is about to open, etc., p68, p42).
It would have been obvious to modify Augst to include wherein the processor performs at least one of a seat vibration, a door handle vibration, a sound warning, and a rendering of a door lamp in different colors for the secondary notification by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
	Claim.9 Augst discloses a vehicle system (see at least abstract, for informing an occupant of a vehicle of surroundings of the vehicle) comprising: a device for assisting a safe exit from a vehicle, wherein the device is configured for determining a surrounding situation around the vehicle (see at least fig.1-2, 7, 10, abstract, a vehicle surrounding of the vehicle are provided, p67-68).
Augst does not discloses an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and a sensing module for sensing the surrounding situation and a movement of the passenger.
However, Kothari discloses an intent of a passenger to exit from the vehicle (see at least abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an 
It would have been obvious to modify Augst to include an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and a sensing module for sensing the surrounding situation and a movement of the passenger by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.10 Augst does not discloses wherein the sensing module includes: an interior radar sensor for sensing the movement of the passenger in the vehicle; a seat belt sensor for detecting whether a seat belt of the vehicle is fastened; and a rear-side radar sensor for sensing a movement of an external object from a rear lateral side of the vehicle or a camera for capturing an object near a rear and lateral face of the vehicle.
However, Kothari discloses wherein the sensing module includes: an interior radar sensor for sensing the movement of the passenger in the vehicle; a seat belt sensor for detecting whether a seat belt of the vehicle is fastened; and a rear-side radar sensor for sensing a movement of an external object from a rear lateral side of the vehicle or a camera for capturing an object near a rear and lateral face of the vehicle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors, or its users, p10, notify the vehicle users using an indicator on the vehicle door and/or an existing notification systems in the vehicle that the vehicle door has been restricted from opening further due to the potential of an accident such as indicator can also be located at one or multiple other locations in the vehicle, as long as the vehicle occupant can view that alert indicator, p12, p42, p57, p8, if the user has indicated their intent 
It would have been obvious to modify Augst to include wherein the sensing module includes: an interior radar sensor for sensing the movement of the passenger in the vehicle; a seat belt sensor for detecting whether a seat belt of the vehicle is fastened; and a rear-side radar sensor for sensing a movement of an external object from a rear lateral side of the vehicle or a camera for capturing an object near a rear and lateral face of the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.11 Augst does not discloses wherein the device performs: a primary notification when an external object approaching from a rear lateral side of the vehicle is detected; and a secondary notification when the passenger has the intent to exit from the vehicle.
However, Kothari discloses wherein the device performs: a primary notification when an external object approaching from a rear lateral side of the vehicle is detected; and a secondary notification when the passenger has the intent to exit from the vehicle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the 
It would have been obvious to modify Augst to include wherein the device performs: a primary notification when an external object approaching from a rear lateral side of the vehicle is detected; and a secondary notification when the passenger has the intent to exit from the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.12 Augst does not discloses wherein the device displays a notification message or notification image on a display, or turns-on a door lamp for the primary notification.
However, Kothari discloses wherein the device displays a notification message or notification image on a display, or turns-on a door lamp for the primary notification (see at least fig.1-10, abstract, an 
It would have been obvious to modify Augst to include wherein the device displays a notification message or notification image on a display, or turns-on a door lamp for the primary notification by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.13 Augst does not discloses wherein the device determines that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which the external object is drawing 
However, Kothari discloses wherein the device determines that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which the external object is drawing closer to; a case when a hand of the passenger touches a door handle; and 17a case when the hand of the passenger is approaching the door handle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors, or its users, p10, notify the vehicle users using an indicator on the vehicle door and/or an existing notification systems in the vehicle that the vehicle door has been restricted from opening further due to the potential of an accident such as indicator can also be located at one or multiple other locations in the vehicle, as long as the vehicle occupant can view that alert indicator, p12, p42, p57, p8, if the user has indicated their intent to open the door (for example: hold the vehicle door handle, unbuckle the seat belt, turn off the vehicle ignition, press the button or switch to open the door, voice request to open the vehicle door, mobile app request  to open the vehicle door, preset stand-alone action of user that demonstrates an intent of operation the vehicle door, sequence or combination of actions which indicate that the user is about to open the vehicle door, etc) then the proactive vehicle door system would detect those actions, using different methods (for example: using sensors within the vehicle door handle, using sensors within the seat belt buckle, other sensors, etc), and once the intent to open the door is identified, the proactive vehicle door system will either proactively stop the doors from opening at all, or alert the external users or other self-driving vehicles that the vehicle’s door is about to open, with the intent to prevent an accident involving the vehicle doors, p101-102).

Claim.14 Augst does not discloses wherein the device performs a secondary notification when it is determined that the passenger has the intent to exit from the vehicle.
However, Kothari discloses wherein the device performs a secondary notification when it is determined that the passenger has the intent to exit from the vehicle (see at least p101, once the user intent of opening the vehicle door is identified, the proactive vehicle door system will take one or more of the following actions comprising of either restricting or blocking the vehicle door from opening, allowing the door to partially open, locking the door, alerting the occupants of the vehicle of any potential hazards, alerting the external users or other self-driving vehicles that the vehicle’s door is about to open, etc.).
It would have been obvious to modify Augst to include wherein the device performs a secondary notification when it is determined that the passenger has the intent to exit from the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.15 Augst does not discloses wherein the device performs at least one of a seat vibration, a door handle vibration, a sound warning, and a rendering of a door lamp in a different color for the secondary notification.

It would have been obvious to modify Augst to include wherein the device performs at least one of a seat vibration, a door handle vibration, a sound warning, and a rendering of a door lamp in a different color for the secondary notification by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
	Claim.16 Augst discloses a method for assisting a safe exit from a vehicle (see at least abstract, for informing an occupant of a vehicle of surroundings of the vehicle), the method comprising: sensing a surrounding situation around the vehicle (see at least fig.1-2, 7, 10, abstract, a vehicle surrounding of the vehicle are provided, p67-68).
Augst does not discloses determining an intent of a passenger to exit from the vehicle; and performing a step-by-step notification based on the sensed surrounding situation and the determination intent of the passenger to exit from the vehicle.
However, Kothari discloses an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and storage configured for receiving, from the processor, and storing information about the surrounding situation and a determination result of the intent of the passenger to exit from the vehicle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside 
It would have been obvious to modify Augst to include an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and storage configured for receiving, from the processor, and storing information about the surrounding situation and a determination result of the intent of the passenger to exit from the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.17 Augst discloses wherein the sensing of the surrounding situation around the vehicle includes sensing whether an external object approaching from a rear lateral side of the vehicle exists (see at least fig.1, p66).

However, Kothari discloses wherein the determining of the intent of the passenger to exit from the vehicle includes determining that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which an external object is drawing closer to; a case when a hand of the passenger touches a door handle; and a case when the hand of the passenger is approaching the door handle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors, or its users, p10, notify the vehicle users using an indicator on the vehicle door and/or an existing notification systems in the vehicle that the vehicle door has been restricted from opening further due to the potential of an accident such as indicator can also be located at one or multiple other locations in the vehicle, as long as the vehicle occupant can view that alert indicator, p12, p42, p57, p8, if the user has indicated their intent to open the door (for example: hold the vehicle door handle, unbuckle the seat belt, turn off the vehicle ignition, press the button or switch to open the door, voice request to open the vehicle door, mobile app request  to open the vehicle door, preset stand-alone action of user that demonstrates an intent of operation the vehicle door, sequence or combination of actions which indicate that the user is about to open the vehicle door, etc) then the proactive vehicle door system would detect those actions, using different methods (for example: using sensors within the vehicle door handle, using sensors within the seat belt buckle, other sensors, etc), and once the intent to open the door is identified, the proactive vehicle door system will 
It would have been obvious to modify Augst to include wherein the determining of the intent of the passenger to exit from the vehicle includes determining that the passenger has the intent to exit from the vehicle when at least one of following cases is detected while a seat belt is unfastened: a case when the passenger moves toward a position which an external object is drawing closer to; a case when a hand of the passenger touches a door handle; and a case when the hand of the passenger is approaching the door handle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.19 Augst does not discloses wherein the performing of the step-by-step notification includes: performing a primary notification when an external object approaches a rear-side of a seat occupied by the passenger is detected; and 18performing a secondary notification when it is determined that the passenger has the intent to exit from the vehicle.
However, Kothari discloses wherein the performing of the step-by-step notification includes: performing a primary notification when an external object approaches a rear-side of a seat occupied by the passenger is detected; and 18performing a secondary notification when it is determined that the passenger has the intent to exit from the vehicle (see at least fig.1-10, abstract, an intent to open the vehicle door, and it would generate an alert for the vehicle users, or generate an external alert for the outside users, or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors, or its users, p10, notify the vehicle users using an indicator on the vehicle door and/or an existing notification systems in the vehicle that the vehicle door has been restricted from opening further due to the potential of an accident such as indicator can also be located at one or 
It would have been obvious to modify Augst to include wherein the performing of the step-by-step notification includes: performing a primary notification when an external object approaches a rear-side of a seat occupied by the passenger is detected; and 18performing a secondary notification when it is determined that the passenger has the intent to exit from the vehicle by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Claim.20 Augst does not discloses further including performing a door lock control together in the performing of the secondary notification.
However, Kothari discloses further including performing a door lock control together in the performing of the secondary notification (see at least p101, once the user intent of opening the vehicle door is identified, the proactive vehicle door system will take one or more of the following actions comprising of either restricting or blocking the vehicle door from opening, allowing the door to partially 
It would have been obvious to modify Augst to include further including performing a door lock control together in the performing of the secondary notification by Kothari in order to detect oncoming traffic and/or nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door (see Kothari’s abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662